DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 40-41, 50, 53-54, 58 and 76-81 are pending.  Claims 40-41, 50, 53-54 and 58 are the subject of this FINAL Office Action.  Claims 76-81 are withdrawn.  

Priority
The examined claims receive a priority date of 10/03/2014 because the PCT/US14/59182 filed that date is the first priority document to disclose “a fabrication support,” “an additive material source,” “a formative process element,” and “a layup movement system.”

Claim Interpretations
	“Fabrication support” is anything that can support something else.  “[U]pon which an item can be formed” is “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)).
	“Additive material source” broadly encompasses any source of material (e.g. vat, container, wire, line, spool, etc.) consistent with the specification (pg. 5 (“An additive material source (23) may be a vat or container (50) in which a fabrication item is
30 formed, may be a linearly fed material (53) as shown in Figure 1, or otherwise. A linearly fed matelial can be such as a string of meltable material that undergoes melting and extrusion from a formative process element (24). It can also be a powder flowing to a formative process element (24).”)).
	“Formative process element” encompasses anything which contributes to forming a material (e.g. laser, light source, extruder/nozzle, knife, milling machine) consistent with the specification (pgs. 6-7 & 14-15, for example).
	The specification fails to provide any examples of “layup movement system”; thus, it is not clear what this phrase encompasses.  Structures “configured to effect positioning of said formative process element relative to said fabrication support” are not defined or explained anywhere in the specification.  The specification is silent as to the scope of the structures that are configured to perform this function.
	The only examples of “formative process control” are anything that “can accommodate [a] formative process element” or a “controller” (pg. 14).  Thus, “formative process control” encompasses anything that is related to (“accommodate”) the “formative process element.”  “[T]hat directs item formative processes and to which said layup movement system is responsive” is “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)).
	“Fabrication data input from which fabrication data is provided” is abstract, non-tangible data and fails to define any structures of the claimed additive manufacturing (AM) system.
	“Proactive control processor structured as an automatically acting electronic processor to comprise: . . .” encompasses any processor because neither the claims nor the specification specify any particular structure(s) for this generic processor intended to be used to perform the functions recited in claim 1.
	Similarly, the processors of claims 41-42, 49-50 and 53-58 encompass any processor because they only recite intended uses of the generically recited processors without any particular structure(s).
	The Office studied Applicants’ specification, but cannot determine any particular programming of the “processors,” much less any particular AM system structures that are distinguishable over prior art.  Applicants only vaguely state that their AM system can “provide a proactive control processor that assesses movements that may even not have been made yet to more optimally do present movement so the end result or even the end layup is improved” (pg. 3, ll. 8-10), yet never specify how the processor “assesses movements that may even not have been made yet” (e.g. specific programming steps), much less how this results in “to more optimally do present movement so the end result or even the end layup is improved.”  In other words, the specification is completely silent as to the specific AM system that accomplishes this.  Thus, the Office has applied art that teaches AM systems with processors to control various aspects of AM.
	Furthermore, it is not clear what is meant by “acts automatically in real-time with a calculational delay that avoids any significant slowdown in the manufacturing operation and is not significantly perceptible to a user.”  In other words, even if the processor was somehow programmed to perform this result (these are not actual steps), the Office cannot determine what constitutes “calculational delay that avoids any significant slowdown in the manufacturing operation” because “any significant slowdown” is vague and no “manufacturing operation” is actually required in the system claim.  Even more, a calculation delay that “is not significantly perceptible” is not distinguishable from a calculation that occurs in one’s mind.  Finally, a human mind is fully capable of “act[ing] automatically in real-time with a calculational delay that avoids any significant slowdown in the manufacturing operation and is not significantly perceptible to [another human] user.”  This occurs every day when humans make snap decisions in relation to projects like the typing I’m performing now.
	
New Grounds of Rejections - 35 USC § 112- Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 40-41, 50, 53-54 and 58 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
A. “formative process control”
The metes and bounds of this phrase are unclear because it is not clear whether the control is an abstract instruction or a particular structure, and how it “directs item formative processes in accordance with fabrication-related data from a computer input and to which said layup movement system is responsive.”  Formative process control” can be interpreted as a noun (e.g. controller) or verb (e.g. controlling).  Thus, at the least, it is not clear whether it is an abstract instruction or a particular structure.  
Furthermore, the specification and claims fail to explain what is an “item formative process,” much less how it is directed and in what way said layup movement system is responsive.  Thus, it is not clear what function the “formative process control” is intended to perform.
Furthermore, “fabrication-related data” is undefined in either the specification or claims.  It is unclear what this data is, and how the “formative process control . . . directs item formative processes in accordance with fabrication-related data.”  Furthermore, it is unclear how the data is “related” to the fabrication because the fabrication and its data are never explained or defined in the claims or specification.
It is also unclear how “an electronic formative process controller programmed with computer-readable formative process control instructions . . . configure[s] said formative process control.”  Neither the specification nor the claims clearly explain what this is, or how it is done, much less any instructions to do so.
B. “layup movement system”
The metes and bounds of this phrase are unclear because the specification fails to provide any examples of “layup movement system”; thus, it is not clear what this phrase encompasses.  Structures “configured to effect positioning of said formative process element relative to said fabrication support” are not defined or explained anywhere in the specification.  The specification is silent as to the scope of the structures that are configured to perform this function.
A stepper motor as amended is generic and provides no detail as to the metes and bounds of the non-conventional phrase “layup movement system.”
Applicants amend claim 40 to recite “a layup movement system having fabrication movement motors that are configured to effect physical movement of an operation element including positioning of said formative process element relative to said fabrication support, a materials feed, or both.”  First, this clause is a run-on that renders the scope of “operation element” confusing.  The “operation element” could “include[e] [e.g. comprise?] positioning of said formative process element relative to said fabrication support, a materials feed, or both”; or the “layup movement system” or “operation element” “include[e] [e.g. comprise?] positioning of said formative process element relative to said fabrication support, a materials feed, or both.”  Second, the metes and bounds of structural features of “operation element” are never clearly defined in the specification or claims.  Thus, it is unclear the metes and bounds of “operation element.”
C. “proactive control processor”
The metes and bounds of this phrase are unclear because it is not clear how it is “evaluatively responsive to as yet unaccomplished item formative data.”  The specification and claims fail to explain how the processor is “evaluatively responsive to as yet unaccomplished item formative data.”  Furthermore, it is unclear how a processor can be “evaluatively responsive” to “as yet unaccomplished item formative data” which does not exist.  Thus, it is not clear what function the “proactive control processor” is intended to perform, much less specific programming steps.
An automatically acting electronic processor as amended is generic and provides no detail as to the metes and bounds of the non-conventional phrase “proactive control processor.”  All processors act automatically; this is the very meaning of a processor.
Applicants amend claim 40 to recite “a proactive control processor structured as an automatically acting electronic processor that causes action in an anticipatory manner to prepare for, intervene in, and control an expected occurrence or situation, namely, a movement of said layup movement system.”  First, “namely” is exemplary language that causes confusion as to the scope of “expected occurrence or situation.”  See MPEP § 2173.05(d).  Second, the metes and bounds of “anticipatory manner” are unclear because the claim never explain what is anticipated.  Finally, “an expected occurrence or situation” is vague and unclear.  This encompasses anything.
	E. “a formative system reserved proactive control processor”
	In claim 54, the metes and bounds of “a formative system reserved proactive control processor” are unclear because it is not clear how the processor is “reserved.”  In other words, “reserved” means to hold something back, but the claim fails to explain what is held back/reserved, much less in what way the processor is designed/programmed to do so.  Furthermore, the claims fails to explain in what way the processor is “proactive.”  In other words, “proactive” in relation to something (e.g. proactively measuring something, moving something, etc. based on some an input like a curve ahead, etc.).  No distinguishing art is applied to this claim because it would require speculation as to the meaning.
	As amended, “configured to have no substantial other tasks so it can act in a more real time manner” is vague and confusing.  Substantial other tasks is vague.  What constitutes a substantial task? No answer, much less guidance, is found in the specification.  What constitutes “other tasks?”  Again, no answer, much less guidance, is found in the specification.  Thus, the combination of “substantial other tasks” makes no sense.
	F. “a fabrication data transformative recalculator”
	In claim 40, the metes and bounds of “a fabrication data transformative recalculator” are unclear because it is not clear how the processor is “transformative” or what is “recalculated.”  The claim fails to explain what is held transformed, much less in what way the processor is designed/programmed to do so.  Furthermore, the claims fails to explain what is recalculated.  The specification vaguely provides the following exmaple: “embodiments of the invention can include a fabrication data transformative recalculator (39) that merely recalculates data to present it in a manner that is more desired for differing movement, for differing hardware, or otherwise. It can even have a limited list of instructions that are automatically recalculated upon being indicated. A fabrication data transformative recalculator (39) can remain responsive to initial fabiication instructions even though it achieves 30 or directs transformed or more generally recalculated instructions or movement” (pg. 11; emphasis added).  From this vague example, it is not clear what are the metes and bounds of the “fabrication data transformative recalculator.”  No distinguishing art is applied to this claim because it would require speculation as to the meaning.
	As amended the following paragraph recited in claim 40 is confusing: “to act to recalculate movement commands in response to said read ahead element of said proactive control processor and transform said movement commands controlled by said proactive control processor to achieve an improved end resulting fabricated item, to improve fabrication processing time, to achieve more seamless process changes, to achieve improved sequencing through layers or stages of item fabrication, to achieve improved smoothed item surfaces, to achieve less stepped end result for the fabrication item, to achieve improved velocity movement, to achieve improved stereolithographic fabrication processes, or to achieve improved photosolidification processes, by computationally assessing  fabrication-related data in real-time with a calculational delay that  still achieves the end result in a comparable time.”  All of “improved end resulting fabricated item, to improve fabrication processing time, to achieve more seamless process changes, to achieve improved sequencing through layers or stages of item fabrication, to achieve improved smoothed item surfaces, to achieve less stepped end result for the fabrication item, to achieve improved velocity movement, to achieve improved stereolithographic fabrication processes, or to achieve improved photosolidification processes” are vague and indefinite because these are phrases that explain a completely subjective measure.  
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
	For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a limitation relating the characteristics of the claimed material to other materials).
	During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).

MPEP 2175.05(b)(IV).  The instant claim language is analogous to the Datamize situation where a computer interface screen with an "aesthetically pleasing look and feel" was indefinite because it depended solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  Furthermore, these subjective phrases rely on undefined relative terms and phrases “improved,” “less,” “still” and “comparable time.”  See MPEP § 2173.05(d).
	The amended phrase “determining an improved movement” suffers from the same issues as explained above.
	Finally, it is unclear if the listed amended above is a list of alternatives or requires all the listed results.  If it is a list of alternatives, then it must meet the requirements of a Markush grouping.  See MPEP §§ 21117 & 2173.05(h).  Specifically, it must be a closed list of alternative species that share a common structure or function.  The claimed list fails to recite a closed list (e.g. “selected from the group consisting of”); and there is not a common function between the listed alternatives (e.g. “improved end resulting fabricated item” has no common function or structure with “improve fabrication processing time”).
	G. “movement transformation processor element”
	In claim 40, the metes and bounds of “a movement transformation processor element” are unclear because it is not clear how the “create[s] refined computer commands that alter said initial computer-readable instruction data to establish different computer-readable transformed movements for said improved trajectory in real-time with a calculational delay that avoids any user perceptible slowdown in the manufacturing operation.”  The claim fails to explain what is held transformed, much less in what way the processor is designed/programmed to do so.  Furthermore, the claims fails to explain what movement are altered, or trajectory altered, or what manufacturing operation is used, or what command(s) is/are refined.  
	As amended the following paragraph recited in claim 40 is confusing: “to act to recalculate movement commands in response to said read ahead element of said proactive control processor and transform said movement commands controlled by said proactive control processor to achieve an improved end resulting fabricated item, to improve fabrication processing time, to achieve more seamless process changes, to achieve improved sequencing through layers or stages of item fabrication, to achieve improved smoothed item surfaces, to achieve less stepped end result for the fabrication item, to achieve improved velocity movement, to achieve improved stereolithographic fabrication processes, or to achieve improved photosolidification processes, by computationally assessing  fabrication-related data in real-time with a calculational delay that  still achieves the end result in a comparable time.”  All of “improved end resulting fabricated item, to improve fabrication processing time, to achieve more seamless process changes, to achieve improved sequencing through layers or stages of item fabrication, to achieve improved smoothed item surfaces, to achieve less stepped end result for the fabrication item, to achieve improved velocity movement, to achieve improved stereolithographic fabrication processes, or to achieve improved photosolidification processes” are vague and indefinite because these are phrases that explain a completely subjective measure.  
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
	For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a limitation relating the characteristics of the claimed material to other materials).
	During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).

MPEP 2175.05(b)(IV).  The instant claim language is analogous to the Datamize situation where a computer interface screen with an "aesthetically pleasing look and feel" was indefinite because it depended solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  Furthermore, these subjective phrases rely on undefined relative terms and phrases “improved,” “less,” “still” and “comparable time.”  See MPEP § 2173.05(d).
	The amended phrase “determining an improved movement” suffers from the same issues as explained above.
	Finally, it is unclear if the listed amended above is a list of alternatives or requires all the listed results.  If it is a list of alternatives, then it must meet the requirements of a Markush grouping.  See MPEP §§ 21117 & 2173.05(h).  Specifically, it must be a closed list of alternative species that share a common structure or function.  The claimed list fails to recite a closed list (e.g. “selected from the group consisting of”); and there is not a common function between the listed alternatives (e.g. “improved end resulting fabricated item” has no common function or structure with “improve fabrication processing time”).
	H. “movement control element”
	In claim 40, the metes and bounds of “movement control element” are unclear because it is not clear how the movement instructions are “optimized,” how the movement is “improved,” or the metes and bounds of “user perceptible slowdown.”  The claim fails to explain in what way and how the “movement instructions” are optimized.  Claim 40 merely states “said proactive control processor to provide computer-readable optimized movement instructions, that differ from said initial computer-readable instruction data, to said layup movement system to computer control said stepper motors to effect, in realtime with a calculational delay that avoids any user perceptible slowdown in the manufacturing operation.”  Furthermore, the claims fails to explain in what way and how the “physical movement” is “improved.”  Claim 40 merely states “a computationally improved physical movement and positioning of said formative process element by said stepper motors of said layup movement system for computationally improved fabrication of a 3D item.”  A skilled artisan is left to conjecture as to what structures are required by the claimed “movement control element.”
	As amended the following paragraph recited in claim 40 is confusing: “to act to recalculate movement commands in response to said read ahead element of said proactive control processor and transform said movement commands controlled by said proactive control processor to achieve an improved end resulting fabricated item, to improve fabrication processing time, to achieve more seamless process changes, to achieve improved sequencing through layers or stages of item fabrication, to achieve improved smoothed item surfaces, to achieve less stepped end result for the fabrication item, to achieve improved velocity movement, to achieve improved stereolithographic fabrication processes, or to achieve improved photosolidification processes, by computationally assessing  fabrication-related data in real-time with a calculational delay that  still achieves the end result in a comparable time.”  All of “improved end resulting fabricated item, to improve fabrication processing time, to achieve more seamless process changes, to achieve improved sequencing through layers or stages of item fabrication, to achieve improved smoothed item surfaces, to achieve less stepped end result for the fabrication item, to achieve improved velocity movement, to achieve improved stereolithographic fabrication processes, or to achieve improved photosolidification processes” are vague and indefinite because these are phrases that explain a completely subjective measure.  
	When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014) (holding the claim phrase "unobtrusive manner" indefinite because the specification did not "provide a reasonably clear and exclusive definition, leaving the facially subjective claim language without an objective boundary"). 
	For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Id. at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Id. at 1350. See also Ex parte Anderson, 21 USPQ2d 1241 (Bd. Pat. App. & Inter. 1991) (the terms "comparable" and "superior" were held to be indefinite in the context of a limitation relating the characteristics of the claimed material to other materials).
	During prosecution, the applicant may overcome a rejection by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure. However, "[f]or some facially subjective terms, the definiteness requirement is not satisfied by merely offering examples that satisfy the term within the specification." DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1261, 113 USPQ2d 1097, 1108 (Fed. Cir. 2014).

MPEP 2175.05(b)(IV).  The instant claim language is analogous to the Datamize situation where a computer interface screen with an "aesthetically pleasing look and feel" was indefinite because it depended solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  Furthermore, these subjective phrases rely on undefined relative terms and phrases “improved,” “less,” “still” and “comparable time.”  See MPEP § 2173.05(d).
	The amended phrase “determining an improved movement” suffers from the same issues as explained above.
	Finally, it is unclear if the listed amended above is a list of alternatives or requires all the listed results.  If it is a list of alternatives, then it must meet the requirements of a Markush grouping.  See MPEP §§ 21117 & 2173.05(h).  Specifically, it must be a closed list of alternative species that share a common structure or function.  The claimed list fails to recite a closed list (e.g. “selected from the group consisting of”); and there is not a common function between the listed alternatives (e.g. “improved end resulting fabricated item” has no common function or structure with “improve fabrication processing time”).
	No distinguishing art is applied to this claim because it would require speculation as to the meaning.
	In addition to all of the above problems, the claims are directed to a system intended to be used in all the above ways using functional language devoid of any structures, and never clearly defined in the specification. 
	Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). . . .
	When a claim limitation employs functional language, the examiner’s determination of whether the limitation is sufficiently definite will be highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the art). Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663. For example, a claim that included the term "fragile gel" was found to be indefinite because the definition of the term in the specification was functional, i.e., the fluid is defined by what it does rather than what it is ("ability of the fluid to transition quickly from gel to liquid, and the ability of the fluid to suspend drill cuttings at rest"), and it was ambiguous as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two. Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663. In another example, the claims directed to a tungsten filament for electric incandescent lamps were held invalid for including a limitation that recited "comparatively large grains of such size and contour as to prevent substantial sagging or offsetting during a normal or commercially useful life for such a lamp or other device." General Elec. Co., 304 U.S. at 370-71, 375. The Court observed that the prior art filaments also "consisted of comparatively large crystals" but they were "subject to offsetting" or shifting, and the Court further found that the phrase "of such size and contour as to prevent substantial sagging and offsetting during a normal or commercially useful life for a lamp or other device" did not adequately define the structural characteristics of the grains (e.g., the size and contour) to distinguish the claimed invention from the prior art. Id. at 370. Similarly, a claim was held invalid because it recited "sustantially (sic) pure carbon black in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior." United Carbon Co., 317 U.S. at 234. In the latter example, the Court observed various problems with the limitation: "commercially uniform" meant only the degree of uniformity buyers desired; "comparatively small" did not add anything because no standard for comparison was given; and "spongy" and "porous" are synonyms that the Court found unhelpful in distinguishing the claimed invention from the prior art. Id. at 233.

MPEP § 2173.05(g).   In other words, all of the unconventionally- and vaguely-worded components of the claimed system are defined by what they are intended to do, not actual structures, using language unrecognizable to a skilled 3D printer artisan; even including language (“comparable”) that courts have found indefinite, and similar language (“improved,” ”less,” “more seamless,” etc.).  In this situation, the specification must clearly define the metes and bounds of the structures for performing these functions, and clearly link these structures to their functions.  Yet, the specification only repeats the functional language and never clearly defines the metes and bounds of the vague, generic terms and phrases claimed as components of the system.  In fact, as explained above, the components of the system are claimed using language that evokes abstract processes, not actual structures, much less common terms and phrases in the art with familiar metes and bounds.  Thus, it is impossible to determine the metes and bounds of the structural components of the system.
	In sum, the claims are so confusing, and full of subjective, non-conventional terms and phrases not clearly defined in the specification or claims that the Office would be required to speculate to apply prior art. 

Prior Art
The following prior art is pertinent: US 2013/0009338; US 20150069665 (para. 0008); US 20150097308 (paras. 0055, 0136, Claims 1, 9, 15); US 20150209913 (paras. 0055, 0090, claims 1, 15); US 20150283763 (para. 0191); US 20150352794 (paras. 0048, 0053, 0082, 0089, claims 1, 27, 42, 43); US 20160046076 (Abstract, paras. 0019, claim 1-2); US 20160059493 (para. 0151, claim 1-4); US 20160059352.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743